         Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

===============================
                                             :
AUCTUS FUND, LLC,                            :
                                             :
               Plaintiff,                    :
                                             :
               v.                            :        Civil Action No. __________________
                                             :
CHERUBIM INTERESTS, INC.,                    :
                                             :
               Defendant.                    :
                                             :
===============================

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                     I. INTRODUCTION

       1.      The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, Cherubim Interests, Inc. (hereinafter the “Company” or “CHIT”), in the above-

captioned action. The Plaintiff’s allegations, as set out herein, are asserted for damages arising

from, and resulting from the Defendant’s violations of the following:

               a)     breach of contract;

               b)     breach of implied covenant of good faith and fair dealing;

               c)     unjust enrichment;

               d)     breach of fiduciary duty;

               e)     fraud and deceit;

               f)     negligent misrepresentation; and/or

               g)     the Massachusetts Consumer Protection Act, M.G.L. c. 93, §§ 2 and 11.




                                                  1
         Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 2 of 12



       2.      The Plaintiff further alleges that, as a result and as caused by the Defendant’s

breaches, actions, omissions, policies, practices, and/or courses of conduct, Auctus has suffered

irreparable harm to its business and reputation in the investment industry, damages from the

Defendant’s coercion, duress, and unfair and deceptive anti-competitive acts, causing lost revenue,

lost profits and prospective business, together with its injuries and damages.

       3.      The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that judgment be entered on all Counts against the Defendant and that

Auctus be awarded its compensatory damages and losses, costs, interest, plus multiple and/or

punitive damages, attorneys’ fees, and grant, order and enter temporary, preliminary and

permanent injunctive and equitable relief, and grant, order and enter declaratory relief, and any

such other relief as this Honorable Court deems just and appropriate.

                                          II. PARTIES

       4.      The Plaintiff, Auctus Fund, LLC is a duly organized Delaware limited liability

company with its principal place of business located at 545 Boylston Street, 2nd Floor, Boston,

Massachusetts 02116.

       5.      Upon information and belief, the Defendant, Cherubim Interests, Inc., is a duly

organized Nevada corporation, having Incorp Services, Inc., located at 3773 Howard Hughes

PKWY, Suite 500S, Las Vegas, Nevada 89169, as its registered agent, and as having its principal

place of business located at either 1304 Norwood Drive, Bedford, Texas 76022 and/or 325 N. St.

Paul Street, Suite 3100, Dallas, Texas 75201.




                                                 2
         Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 3 of 12



                              III. JURISDICTION AND VENUE

       6.      The Plaintiff asserts that this Honorable Court has jurisdiction over this action

under 28 U.S.C. § 1332 because the Parties are of complete diversity and the amount in controversy

exceeds $75,000.00.

       7.      The Plaintiff further contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper

in the District of Massachusetts in that, pursuant to the Transaction Documents (defined below),

the Parties agreed that any and all disputes between and/or among them shall be brought, inter

alia, in the state or federal courts in the Commonwealth of Massachusetts. Additionally, this Court

is such District where the Plaintiff is headquartered and has its principal place of business, and is

where the violative conduct described herein is alleged to have occurred.

       8.      This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Agreement, and as arising from their extensive business contacts, generally

over time and specifically in their business dealings with the Plaintiff, within the Commonwealth

of Massachusetts.

                                IV. FACTUAL BACKGROUND

       9.      On or about November 14, 2016, the Company executed, inter alia, a certain

Securities Purchase Agreement (hereinafter the “Purchase Agreement” or the “SPA”) and a certain

Convertible Promissory Note (hereinafter the “Note” and, with the SPA and other documents,

collectively hereinafter the “Transaction Documents”), thereby entering into a contract with the

Fund for its investment in CHIT. See Purchase Agreement, attached, restated and incorporated by

reference herein as Exhibit A; Note, attached, restated and incorporated by reference herein as

Exhibit B.




                                                 3
            Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 4 of 12



        10.     Thereafter, the Company incurred and/or caused several Events of Default, as set

forth in Article III, entitled “Events of Default,” of the Note. These Events of Default included,

inter alia, breaches of following provisions of the Transaction Documents: a) Sections 1.3

(Authorized Shares); b) Section 3.1 (Failure to Pay Principal or Interest); c) Section 3.4 (Breach

of Agreements and Covenants, including, but not limited to Section 3(d) of the Purchase

Agreement; d) Section 3.2 (Conversion of Shares); e) Section 3.10 (Failure to Comply with the

Exchange Act); f) Section 3(d) of the Purchase Agreement; and g) Section 3(g) of the Purchase

Agreement (SEC Documents: Financial Statements).

        11.     Thereafter, it is undisputed that the Company incurred and/or caused several Events

of Default, as set forth in Article III, entitled “Events of Default,” of the Note. In addition, pursuant

to Section 3.1, an Event of Default shall have occurred by the failure of the Company to pay the

principal or interest when due on the Note, whether at maturity, upon acceleration, or otherwise.

See Note (Exhibit B), § 3.1. Events of Default, together with others, have occurred and continue

to occur.

        12.     Upon the occurrence of an Event of Default under Section 3.1 of the Note, the entire

principal and accrued interest shall be due and owing hereunder. Furthermore, an Event of Default

pursuant to Section 3 of such Note, the Company is required to pay, and shall pay, the Fund the

“Default Sum” (as defined therein), due under the Note as multiplied by One Hundred - Fifty and

00/100 (150.00%) percent. Thus, as of the date hereof, the Company owes the Fund, under the

SPA and the Note, the Default Sum totaling Nine Hundred – Eighty – Six Thousand – Seven

Hundred – Nineteen and 96/100 ($986,719.96) Dollars (U.S.). See Exhibit 1, as attached, restated

and incorporated by reference herein. Until paid, the Default Sum shall continue to accrue the

default interest rate of Twenty-Four and 00/100 (24.00%) percent per year, provided by the Note.



                                                   4
           Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 5 of 12



          13.   In sum, the Defendant perpetrated a fraud upon the Plaintiff, which suffered as a

consequence. Throughout, the Defendant has been unjustly enriched and converted the Plaintiff’s

assets, causing it to suffer further damages and injuries. As a result of the fraudulent scheme,

actions, concealment, and omissions of the Defendant, the Plaintiff lost substantial monies and lost

opportunity in such assets.

                                   V. VIOLATIONS OF LAW

                              COUNT I – BREACH OF CONTRACT

          14.   The Plaintiff reasserts Paragraphs 1 through 13 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

          15.   Pursuant to the SPA and the Note, the Fund invested in the Company and sought to

become a shareholder, in good faith, to join the Company in the accomplishment of its business

goals and in accordance with the standards of the business and the securities industry. The Fund

contends that the Defendant breached the contract with the Plaintiff by its conduct, as described

herein.

          16.   The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.

          17.   The Plaintiff performed its obligations under the Purchase Agreement and the Note,

and in good faith.

          18.   The Defendant, by its conduct described herein, violated the Purchase Agreement

and the Note, breaching its contract with the Plaintiff.



                                                  5
          Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 6 of 12



        19.     As a direct and proximate cause of the Defendant’s breaches of its contract, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                          COUNT II – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        20.     The Plaintiff reasserts Paragraphs 1 through 19 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        21.     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        22.     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had a binding contract and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Note or the

damages, including but not limited to damages set forth pursuant to Section 3.10 of such Note

which arose as a result from the breach of the Purchase Agreement and the Note.

        23.     The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contract, and statements made to the Plaintiff to induce it

to enter into the contract and provide assets to the Defendant in exchange for its promise to repay

the same, with interest.


                                                   6
          Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 7 of 12



        24.       Under the covenant, the Defendant was obligated to good faith perform of its

obligations under the Purchase Agreement and the Note with the Plaintiff, and to be faithful and

consistent to the justified expectations of the Plaintiff.

        25.       As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.

        26.       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment.

                              COUNT III – UNJUST ENRICHMENT

        27.       The Plaintiff reasserts Paragraphs 1 through 26 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        28.       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        29.       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        30.       The Defendant has been unjustly enriched by its actions, as described herein.

        31.       As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.




                                                   7
          Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 8 of 12



                           COUNT IV – BREACH OF FIDUCIARY DUTY

        32.     The Plaintiff reasserts Paragraphs 1 through 31 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        33.     A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.

        34.     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        35.     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                                 COUNT V - FRAUD AND DECEIT

        36.     The Plaintiff reasserts Paragraphs 1 through 35 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        37.     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)         the Defendant made false representations of material facts, and/or omitted

                material facts with a duty of disclosure, knowing or having reason to know of their

                falsity;

                b)         the Defendant made said misrepresentations and omissions for the purpose

                of inducing reliance from the Plaintiff; and

                c)         the Plaintiff did rely upon said misrepresentations and omissions, to its

                detriment.



                                                    8
          Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 9 of 12



        38.     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                     COUNT VI - NEGLIGENT MISREPRESENTATION

        39.     The Plaintiff reasserts Paragraphs 1 through 38 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        40.     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        41.     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered irreparable harm, and general, special, and consequential damages,

including, but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its

detriment.

                   COUNT VII - VIOLATIONS OF MASSACHUSETTS
                 CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        42.     The Plaintiff reasserts Paragraphs 1 through 41 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        43.     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.

        44.     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, under Sections 2 and 11 of the Consumer Protection Act, including but not limited

to claims that the Defendant:


                                                   9
         Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 10 of 12



               a)      executed the Securities Purchase Agreement and the Note with full

               knowledge and understanding of the Defendant’s obligations to the Plaintiff;

               b)      fraudulently induced the Plaintiff to invest in the Company and thereby

               breached its promise to repay the Plaintiff;

               c)      fraudulently concealed from the Plaintiff the full and complete financial and

               operational details and prospects of the Company in inducing the Plaintiff to make

               its investment in the Company;

               d)      knowingly and intentionally concealed these activities from the Plaintiff, to

               its detriment; and/or

               e)      violated the requirements, terms and conditions of existing statutes, rules

               and regulations meant for the protection of the public's health, safety or welfare.

       45.     As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered irreparable

harm, and general, special, and consequential damages, including, but not limited to, loss of profits,

interest, and other damages, injuries, and losses, to its detriment.




                                                  10
         Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 11 of 12



                                   VI. REQUESTS FOR RELIEF

       WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully requests that this Honorable

Court grant it the following relief:

       A)        Order, grant and enter temporary, preliminary and permanent injunctive and

       equitable relief, and specific performance, and finding that the Plaintiff has suffered

       irreparable harm, has a likelihood of success on the merits, that the balance of hardships

       favors the Plaintiff and that it is in the public interest to grant such temporary, preliminary

       and permanent injunctive and equitable relief, and specific performance for the benefit of

       the Plaintiff, as set forth herein;

       B)        Determine that the Defendant is liable for all damages, losses, and costs, as alleged

       herein;

       C)        Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

       by it as a result of the violations of law by the Defendant, as set forth herein;

       D)        Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

       all Counts of the Complaint, and issue findings of fact and rulings of law, as necessary and

       appropriate, that the Defendant is liable, in all respects;

       E)        Order, decide, adjudge, and determine that the liability of the Defendant, is for all

       losses, injuries, and damages, special, consequential, general, punitive, and/or otherwise,

       and for all interest and costs, as alleged herein;

       F)        Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

       fees, costs, expenses and interest, for being required to prosecute this action;

       G)        Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

       to prosecute this action;



                                                   11
 Case 1:18-cv-12303-NMG Document 1 Filed 11/04/18 Page 12 of 12



H)     Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

damages in an amount to be determined;

I)     Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint;

J)     Order declaratory relief, as appropriate and as this Honorable Court deems

necessary; and/or

K)     Any additional relief which this Honorable Court deems just and proper.




             THE PLAINTIFF, AUCTUS FUND LLC,
     DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE




                                    Respectfully Submitted,
                                    PLAINTIFF, Auctus Fund LLC,

                                    By its Attorneys,



                                       /s/ Philip M. Giordano
                                    Philip M. Giordano, Esq. (BBO No. 193530)
                                    Russell A. Haverty, Esq. (BBO No. 693260)
                                    Giordano & Company, P.C.
                                    REED & GIORDANO, P.A.
                                    47 Winter Street, Suite 800
                                    Boston, Massachusetts 02108-4774
                                    Telephone: (617) 723-7755
                                    Facsimile: (617) 723-7756
                                    Email: pgiordano@reedgiordano.com
                                    Email: rhaverty@reedgiordano.com


Dated: November 4, 2018




                                       12
